                                            Case 3:21-cv-03660-SK Document 7 Filed 06/09/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARTHUR D. JACKSON, H40738,                           Case No. 21-cv-03660-SK (PR)
                                   8                      Plaintiff,
                                                                                              ORDER OF SERVICE
                                   9              v.

                                  10     MATTHEW TAYLOR, et al.,
                                  11                      Defendant(s).

                                  12           Plaintiff, a prisoner at San Quentin State Prison (SQSP), has filed a pro se civil rights
Northern District of California
 United States District Court




                                  13   complaint under 42 U.S.C. § 1983 alleging that on December 7, 2019, during a pat-down search of

                                  14   Plaintiff by correctional officers Matthew Taylor and Todan Ascensio, Taylor grabbed Plaintiff’s

                                  15   penis and scrotum “squeezing them in the palm of his hand for approximately 15-to-20 seconds,

                                  16   and refusing to let go of Plaintiff’s penis and scrotum even after Plaintiff removed [Taylor’s] hand

                                  17   and made several demands to release the hold [Taylor] had on Plaintiff’s penis and scrotum.”

                                  18   Compl. (ECF No.1) at 6. Plaintiff further alleges that Ascensio stood by without intervening, and

                                  19   that after Plaintiff told the officers that he would be filing a sexual assault complaint Taylor

                                  20   retaliated against Plaintiff by filing a misconduct report against him and Taylor and Ascensio
                                       further retaliated against Plaintiff by conducting a lengthy retaliatory cell search that “left
                                  21
                                       Plaintiff’s cell in total disarray.” Id. at 8.
                                  22
                                               The complaint is properly before the undersigned for preliminary screening because
                                  23
                                       plaintiff has consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c).
                                  24
                                                                                        DISCUSSION
                                  25
                                       A.      Standard of Review
                                  26
                                               Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                  27
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §
                                  28
                                            Case 3:21-cv-03660-SK Document 7 Filed 06/09/21 Page 2 of 6




                                   1   1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of

                                   2   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                   3   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                   4   § 1915A(b). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901

                                   5   F.2d 696, 699 (9th Cir. 1990).

                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   7   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   8   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                   9   42, 48 (1988).

                                  10   B.     Legal Claims

                                  11          It is well established that “[s]exual harassment or abuse of an inmate by a corrections

                                  12   officer is a violation of the Eighth Amendment.” Wood v. Beauclair, 692 F.3d 1041, 1046 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2012) (citations omitted). In evaluating a prisoner’s claim of sexual harassment or abuse,

                                  14   courts consider whether “the officials act[ed] with a sufficiently culpable state of mind” and if the

                                  15   alleged wrongdoing was objectively “harmful enough” to establish a constitutional violation. Id.

                                  16   (citing Hudson v. McMillian, 503 U.S. 1, 8 (1992)). Liberally construed, Plaintiff’s allegations

                                  17   that Taylor grabbed and squeezed Plaintiff’s penis and scrotum for 15 to 20 seconds despite

                                  18   Plaintiff removing Taylor’s hand and making several demands that Taylor release his hold, while

                                  19   Ascensio stood by without intervening, arguably state a § 1983 claim for violation of the Eighth

                                  20   Amendment against Taylor and Ascensio. See id.; see also Robins v. Meecham, 60 F.3d 1436,

                                  21   1442 (9th Cir. 1995) (prison official’s failure to intervene to prevent 8th Amendment violation

                                  22   may be basis for liability).

                                  23          “Within the prison context, a viable claim of First Amendment retaliation entails five basic

                                  24   elements: (1) An assertion that a state actor took some adverse action against an inmate

                                  25   (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

                                  26   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

                                  27   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

                                  28   Liberally construed, Plaintiff’s allegations that after he told the officers that he would be filing a
                                                                                          2
                                            Case 3:21-cv-03660-SK Document 7 Filed 06/09/21 Page 3 of 6




                                   1   sexual assault complaint Taylor retaliated against Plaintiff by filing a misconduct report against

                                   2   him and Taylor and Ascensio further retaliated against Plaintiff by conducting a lengthy cell

                                   3   search that left Plaintiff’s cell in total disarray arguably state § 1983 retaliation claims against

                                   4   Taylor and Ascensio. See id.; see also Entler v. Gregoire, 872 F.3d 1031, 1034, 1038-40 (9th Cir.

                                   5   2017) (prisoner cannot be retaliated against for making threats to sue, written or verbal, because

                                   6   threats to sue “fall within the purview of the constitutionally protected right to file grievances”).

                                   7                                              CONCLUSION

                                   8           For the foregoing reasons and for good cause shown,

                                   9           1.      The following defendant(s) shall be served: Correctional Officers Matthew Taylor

                                  10   and Todan Ascensio at SQSP.

                                  11           Service on the listed defendant(s) shall proceed under the California Department of

                                  12   Corrections and Rehabilitation’s (CDCR) e-service pilot program for civil rights cases from
Northern District of California
 United States District Court




                                  13   prisoners in CDCR custody. In accordance with the program, the clerk is directed to serve on

                                  14   CDCR via email the following documents: the operative complaint, this order of service, the

                                  15   notice of assignment of prisoner case to a United States magistrate judge and accompanying

                                  16   magistrate judge jurisdiction consent or declination to consent form, a CDCR Report of E-Service

                                  17   Waiver form and a summons. The clerk shall serve by mail a copy of this order on the plaintiff.

                                  18           No later than 40 days after service of this order via email on CDCR, CDCR shall provide

                                  19   the court a completed CDCR Report of E-Service Waiver advising the court which defendant(s)

                                  20   listed in this order will be waiving service of process without the need for service by the United

                                  21   States Marshal Service (USMS) and which defendant(s) decline to waive service or could not be

                                  22   reached. CDCR also shall provide a copy of the CDCR Report of E-Service Waiver and of the

                                  23   notice of assignment of prisoner case to a magistrate judge and accompanying magistrate judge

                                  24   jurisdiction consent or declination to consent form to the California Attorney General’s Office,

                                  25   which, within 21 days, shall file with the court a waiver of service of process for the defendant(s)

                                  26   who are waiving service and, within 28 days thereafter, shall file a magistrate judge jurisdiction

                                  27   consent or declination to consent form as to the defendant(s) who waived service.

                                  28           Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for each
                                                                                           3
                                            Case 3:21-cv-03660-SK Document 7 Filed 06/09/21 Page 4 of 6




                                   1   defendant who has not waived service according to the CDCR Report of E-Service Waiver a

                                   2   USM-205 Form. The clerk shall provide to the USMS the completed USM-205 form and copies

                                   3   of this order, summons, operative complaint and notice of assignment of prisoner case to a

                                   4   magistrate judge and accompanying magistrate judge jurisdiction consent or declination to consent

                                   5   form for service upon each defendant who has not waived service. The clerk also shall provide to

                                   6   the USMS a copy of the CDCR Report of E-Service Waiver.

                                   7          2.      In order to expedite the resolution of this case, the court orders as follows:

                                   8                  a.      No later than 90 days from the date of this order, defendants shall serve and

                                   9   file a motion for summary judgment or other dispositive motion. A motion for summary judgment

                                  10   must be supported by adequate factual documentation and must conform in all respects to Federal

                                  11   Rule of Civil Procedure 56, and must include as exhibits all records and incident reports stemming

                                  12   from the events at issue. A motion for summary judgment also must be accompanied by a Rand
Northern District of California
 United States District Court




                                  13   notice so that plaintiff will have fair, timely and adequate notice of what is required of him in

                                  14   order to oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice

                                  15   requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be served

                                  16   concurrently with motion for summary judgment). A motion to dismiss for failure to exhaust

                                  17   available administrative remedies (where such a motion, rather than a motion for summary

                                  18   judgment for failure to exhaust, is appropriate) must be accompanied by a similar notice. Stratton

                                  19   v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012); Woods, 684 F.3d at 935 (notice requirement set out

                                  20   in Wyatt v. Terhune, 315 F.3d 1108 (9th Cir. 2003), overruled on other grounds by Albino v.

                                  21   Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc), must be served concurrently with motion to

                                  22   dismiss for failure to exhaust available administrative remedies).

                                  23          If defendants are of the opinion that this case cannot be resolved by summary judgment or

                                  24   other dispositive motion, they shall so inform the court prior to the date their motion is due. All

                                  25   papers filed with the court shall be served promptly on plaintiff.

                                  26                  b.      Plaintiff must serve and file an opposition or statement of non-opposition to

                                  27   the dispositive motion not more than 28 days after the motion is served and filed.

                                  28                  c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of
                                                                                         4
                                            Case 3:21-cv-03660-SK Document 7 Filed 06/09/21 Page 5 of 6




                                   1   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                   2   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                   3   be granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                   4   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   5   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                   6   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                   7   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                   8   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   9   as provided in [current Rule 56(c)], that contradicts the facts shown in the defendant’s declarations

                                  10   and documents and show that there is a genuine issue of material fact for trial. If you do not

                                  11   submit your own evidence in opposition, summary judgment, if appropriate, may be entered

                                  12   against you. If summary judgment is granted, your case will be dismissed and there will be no
Northern District of California
 United States District Court




                                  13   trial. Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                  14          Plaintiff also is advised that a motion to dismiss for failure to exhaust available

                                  15   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  16   prejudice. You must “develop a record” and present it in your opposition in order to dispute any

                                  17   “factual record” presented by the defendants in their motion to dismiss. Wyatt v. Terhune, 315

                                  18   F.3d 1108, 1120 n.14 (9th Cir. 2003). You have the right to present any evidence to show that you

                                  19   did exhaust your available administrative remedies before coming to federal court. Such evidence

                                  20   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                  21   others who have personal knowledge of relevant matters; (2) authenticated documents –

                                  22   documents accompanied by a declaration showing where they came from and why they are

                                  23   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  24   in your complaint insofar as they were made under penalty of perjury and they show that you have

                                  25   personal knowledge of the matters state therein. In considering a motion to dismiss for failure to

                                  26   exhaust, the court can decide disputed issues of fact with regard to this portion of the case.

                                  27   Stratton, 697 F.3d at 1008-09.

                                  28          (The Rand and Wyatt/Stratton notices above do not excuse defendants’ obligation to serve
                                                                                          5
                                            Case 3:21-cv-03660-SK Document 7 Filed 06/09/21 Page 6 of 6




                                   1   said notices again concurrently with motions to dismiss for failure to exhaust available

                                   2   administrative remedies and motions for summary judgment. Woods, 684 F.3d at 935.)

                                   3                  d.      Defendants must serve and file a reply to an opposition not more than 14

                                   4   days after the opposition is served and filed.

                                   5                  e.      The motion shall be deemed submitted as of the date the reply is due. No

                                   6   hearing will be held on the motion unless the court so orders at a later date.

                                   7          3.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   8   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   9   before the parties may conduct discovery.

                                  10          4.      All communications by plaintiff with the court must be served on defendants, or

                                  11   defendants’ counsel once counsel has been designated, by mailing a true copy of the document to

                                  12   defendants or defendants’ counsel.
Northern District of California
 United States District Court




                                  13          5.      It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court

                                  14   and all parties informed of any change of address and must comply with the court’s orders in a

                                  15   timely fashion. Failure to do so may result in the dismissal of this action pursuant to Federal Rule

                                  16   of Civil Procedure 41(b).

                                  17          IT IS SO ORDERED.

                                  18   Dated: June 9, 2021

                                  19                                                    ______________________________________
                                                                                        SALLIE KIM
                                  20                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          6
